 

[tex10-2_header.jpg]

 

December 12, 2013

 

[INVESTOR]

 

RE: 8% CONVERTIBLE UNSECURED NOTE

 

Dear [INVESTOR]:

 

Reference is made to that certain 8% Convertible Unsecured Note dated as of
[DATE], in the principal amount of [AMOUNT] dollars ($XXX) (the “Note”) made by
AntriaBio, Inc., a Delaware Corporation (the “Borrower”), payable to the order
of [INVESTOR] (the “Lender”). Capitalized terms used herein and not otherwise
defined herein have the meanings assigned to them in the Note.

 

The Borrower has engaged Paulson Investment Company (“Paulson”) to raise up to
three million five hundred thousand dollars ($3,500,000) in convertible
promissory notes and to raise a follow on PIPE financing in excess of five
million dollars in early 2014. The convertible promissory notes raised through
Paulson will be convertible into shares of Borrower’s common stock at $0.21. The
proceeds from the two Paulson-led financings will be used to further our
clinical trials on our current product, lease a lab facility and perform
leasehold improvements on the facility, as well as for general corporate
purposes.

 

By its terms, the Note has an optional conversion by the Lender. The Borrower is
requesting that the Lender amend sections 2.1 and 2.2 of the Note to fix the
conversion price for conversion of the Note into shares of Borrower’s common
stock at $0.25 per share, require a mandatory conversion at the time of the
Qualified Financing and redefine the term Qualified Financing. For purposes of
this letter agreement, until such time as this letter agreement terminates, a
“Qualified Financing” is defined as the sale (pursuant to an equity financing,
series of related equity financings or otherwise) by the Borrower of shares of
Borrower’s common stock at a pre-money valuation of all of the shares of the
Borrower’s stock, on an as converted fully diluted basis, of at least twenty
million dollars which results in gross proceeds to the Borrower of at least
three million dollars, not including the conversion of the convertible
promissory notes raised through Paulson. Notwithstanding the foregoing, if the
Borrower consummates an equity financing which is not a Qualified Financing as
defined in this letter agreement (i.e., for a pre-money valuation of all of the
shares of Borrower’s stock, on an as converted fully diluted basis, of less than
twenty million dollars), then original terms of the Note shall apply, including,
without limitation, the Conversion Price set forth therein.

 

This letter agreement is not effective until, and shall become effective with no
further action of the parties hereto immediately upon, the closing of at least
one million dollars of convertible promissory notes raised through Paulson (the
“Closing”). The Borrower shall notify the Lender in writing of the Closing
within five business days following the Closing. This letter agreement, except
for the last sentence of this paragraph, will terminate on the earlier of (i)
the mandatory conversion of the Note pursuant to a Qualified Financing or (ii)
March 31, 2014, after which time, the original terms of the Note shall apply to
the Borrower and the Lender and this letter agreement shall be null and void in
all respects. Regardless of the termination of this letter agreement, the
conversion of the convertible promissory notes raised through Paulson will not
be considered towards a Qualified Financing (as defined in the original Note)
and this provision will survive the termination of this letter agreement.

 



ab

999 18th Street, Suite 3000, Denver, CO 80202

303.357.4651 P 303.446.9111 F

www.antriabio.com

 

 

 

 

The agreement of the Lender contained herein shall not be deemed to modify any
other terms, covenants or agreements contained in the Note made by the Borrower
to the Lender. The Borrower agrees that the agreement set forth in the preceding
paragraph shall be limited to the precise meaning of the words as written
therein and shall not be deemed (i) to be a consent to any waiver or
modification of any other term or condition of the Note, or (ii) to prejudice
any right or remedy that the Lender may now have or may in the future have under
or in connection with any Note other than with respect to the matters for which
the agreement in the preceding paragraph has been provided. The Borrower
acknowledges and agrees that the agreements set forth in this letter are
provided by the Lender as a financial accommodation to the Borrower. The
agreement set forth in the preceding paragraph shall not alter, affect, release
or prejudice in any way any of the Borrower’s obligations under the Note, and
the representations and warranties made by the Borrower under the Note are true
and correct as of the date hereof. This letter shall not be construed as
establishing a course of conduct on the part of the Lender upon which Borrower
may rely at any time in the future. The Borrower expressly waives any right to
assert any claim to such effect at any time.

 

The Borrower hereby acknowledges and confirms that the Borrower’s obligations
under the Note continue in all respects. The Borrower further acknowledges and
confirms that the Note is ratified and confirmed in all respects and all terms,
conditions and provisions of the Note, except as amended by this letter
agreement at such time as this letter agreement becomes effective, remain
unmodified and in full force and effect.

 

If these terms are acceptable to you, please so indicate in the space provided
on the enclosed counterpart of this letter, date the same, and return it to the
Borrower whereupon this letter shall become effective in accordance with its
terms. If you have any questions about this letter, please do not hesitate to
contact Morgan Fields, telephone number 303-357-4645.

 

  Very truly yours,       Steve Howe, Chairman   AntriaBio, Inc.

 

  By     Its  

 

Accepted and Agreed to   as of December 12, 2013          

 

 

 